In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from an order denying appellants’ motion to change the place of trial from Nassau County to Otsego County where the causes of action allegedly arose. The motion was made pursuant to subdivision 3 of section 187 of the Civil Practice Act on the grounds that the convenience of witnesses and the ends of justice would be promoted by such change. Order affirmed, without costs. .No opinion. Nolan, P. J., Hallinan and Kleinfeld, JJ., concur; Murphy and Ughetta, JJ., dissent and vote to reverse the order and to grant the motion, with the following memorandum: A transitory cause should be tried in the county in which it arose. The accident occurred in Otsego County. The stairway on which it occurred is there available for inspection. The witnesses to its condition live in Otsego County. The aged and infirm appellants are there. Also in Otsego County are the hospital records for the month following the accident and the attending physicians. An immediate trial can be had there.